


Exhibit 10.16

 

TRANSITION AND SEPARATION AGREEMENT

 

This Transition and Separation Agreement (the “Agreement”) is made by and
between Roxanne Oulman (“Executive”) and Thoratec Corporation, a California
corporation (the “Company”), effective as of the date Executive signs this
Agreement (the “Effective Date”) with reference to the following facts:

 

A.            Executive’s employment with the Company will end effective upon
the Termination Date (as defined below).

 

B.            Executive and the Company want to end their relationship amicably
and also to establish the obligations of the parties including, without
limitation, all amounts due and owing to the Executive and the services of
Executive to be performed during the term of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:

 

1.             Termination Date. Executive acknowledges and agrees that her
status as an employee of the Company will end effective as of March 21, 2013 or
such earlier date as determined by the Company or Executive (the “Termination
Date”) and that her status as an executive officer of the Company shall end
effective as of the Effective Date hereof.

 

2.             Continued Employment.

 

(a)           Employment Period. From the Effective Date through the Termination
Date (the “Employment Period”), Executive shall remain employed by the Company
in the non-executive position of Vice President of Finance, reporting to the
Chief Financial Officer of the Company, and Executive shall make herself
available upon the Company’s request to provide services in Executive’s areas of
expertise and work experience and responsibility, including but not limited to
financial, accounting and auditing matters, and such other duties as shall be
assigned by the Company’s Chief Financial Officer or any other officer of the
Company designated by the Chief Financial Officer, including assistance with the
transition of her duties and responsibilities to other employees and the
recruitment of financial, accounting and auditing personnel to the Company,
(collectively, the “Transition Duties”).

 

(b)           Salary and Benefits Continuation. During the Employment Period,
Executive will be paid base salary at the rate of $ $241,123.58 per annum or
approximately $9,273.98 per bi-weekly increment, accrue paid vacation, and be
eligible for all employee benefit plans available to executives of the Company
through the Termination Date. All payments made to Executive during the
Employment Period will be subject to standard payroll deductions and
withholdings.

 

(c)           Continued Vesting. During the Employment Period, Executive’s
equity awards shall continue to vest in accordance with their terms.

 

(d)           Protection of Information. Executive agrees that, during the
Employment Period and thereafter, Executive will not, except for the purposes of
performing the Transition Duties, seek to obtain any confidential or proprietary
information or materials of the Company.

 

1

--------------------------------------------------------------------------------


 

3.             Final Paycheck. As soon as administratively practicable on or
after the Termination Date, the Company will pay Executive all accrued but
unpaid base salary and all other amounts required by applicable law through the
Termination Date, subject to standard payroll deductions and withholdings.
Following the Termination Date, Executive shall be eligible to elect health care
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”)under the Company’s group health plan. Executive is entitled to
the payments and benefits set forth in this Section 3 regardless of whether
Executive executes this Agreement or a Release of Claims (as defined below).

 

4.             Separation Payments and Benefits. In the event, Executive remains
employed by the Company and continues to provide the Transition Duties through
March 21, 2013 or Executive’s employment with the Company is terminated by the
Company without Cause (as defined below), then, without admission of any
liability, fact or claim, the Company hereby agrees, subject to the execution of
this Agreement and, on or within thirty days following the Termination Date, the
General Release of Claims attached hereto as Exhibit A (the “Release of Claims”)
and Executive’s performance of her continuing obligations pursuant to this
Agreement, any offer letter or employment agreement between Executive and the
Company, any confidential or proprietary information agreement between Executive
and the Company and any other material agreement between Executive and the
Company, to provide Executive the severance benefits set forth below.
Specifically, the Company and Executive agree as follows:

 

(a)           Severance. As soon as administratively practicable following the
date the Release of Claims becoming no longer subject to revocation the Company
shall make a lump sum payment to Executive in an amount equal to $241,123.58,
which constitutes one times Executive’s annual base salary as in effect prior to
the Effective Date.

 

(b)           Business Expenses. The Company shall reimburse Executive for all
outstanding expenses incurred prior to the Termination Date which are consistent
with the Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
with respect to reporting and documenting such expenses.

 

(c)           Stock Options. In accordance with the terms of Executive’s option
agreements, Executive will have three months following the Termination Date in
which to exercise Executive’s vested options. If by the date that is three
months following the Termination Date Executive has not exercised her vested
options in accordance with Executive’s option agreements, such options shall
terminate and be of no further effect. Also in accordance with the terms of
Executive’s option agreements, effective on the Termination Date, all of
Executive’s unvested options to purchase Company common stock will be forfeited,
cancelled and of no further effect.

 

(d)           Restricted Stock Units. Executive’s 6,000 restricted stock units
that remain outstanding under Grant Number 01009451 awarded on June 15, 2011
(the “Accelerated RSUs”) shall vest in full on the date the Release of Claims
becomes effective and irrevocable, with the shares subject thereto delivered in
accordance with Executive’s restricted stock unit agreement. Effective on the
Termination Date, all of Executive’s restricted stock and restricted stock
units, other than the Accelerated RSUs, will be forfeited, cancelled and of no
further effect.

 

(e)           2012 FY Executive Incentive Plan- Personal Achievement Level. For
the purposes of calculating Executive’s achievement under the Company’s 2012
fiscal

 

2

--------------------------------------------------------------------------------


 

year Executive Incentive Plan (the “DP”), the Executive’s personal objectives
under the EIP, which constitute 20% of her total target bonus payout per the
terms of the EIP, are hereby stipulated to have been achieved at 90% (e.g., 90%
of the 20% personal objectives, meaning a total personal objectives achievement
level of 18%). Notwithstanding anything in the preceding sentence to the
contrary, the financial objectives under the EIP and the Company’s “Financial
Performance Goals and Payout,” as described in the EIP, shall be calculated
consistent with the manner calculated for all other participants under the EIP
and any payouts due to Executive pursuant to the EIP shall be paid during 2013
on the same time schedule as payments are made to the other participants under
such plan.

 

(f)            Taxes. Executive understands and agrees that all payments under
this Agreement will be subject to appropriate tax withholding and other
deductions. To the extent any taxes may be payable by Executive for the benefits
provided to her by this Agreement beyond those withheld by the Company,
Executive agrees to pay them herself and to indemnify and hold the Company and
the other entities released herein harmless for any tax claims or penalties, and
associated attorneys’ fees and costs, resulting from any failure by her to make
required payments. To the extent that any reimbursements payable pursuant to
this Agreement are subject to the provisions of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), such reimbursements shall be paid
to Executive no later than December 31 of the year following the year in which
the expense was incurred, the amount of expenses reimbursed in one year shall
not affect the amount eligible for reimbursement in any subsequent year, and
Executive’s right to reimbursement under this Agreement will not be subject to
liquidation or exchange for another benefit.

 

(g)           Sole Separation Benefit. Executive agrees that the payments and
equity acceleration benefits provided by this Section 4 are not required under
the Company’s normal policies and procedures and are provided as a severance
solely in connection with this Agreement and the Release of Claims. Executive
acknowledges and agrees that the payments referenced in this Section 4
constitute adequate and valuable consideration, in and of themselves, for the
promises contained in this Agreement and the Release of Claims.

 

(h)           Cause. For the purposes of this Agreement, “Cause” shall mean
(i) Executive’s material misappropriation of personal property of the Company
(including its subsidiaries) that is intended to result in a personal financial
benefit to Executive or to members of Executive’s family, (ii) Executive’s
conviction of, or plea of guilty or no contest to, a felony, which the Company
reasonably believes has had or will have a material detrimental effect on the
Company’s reputation or business, (iii) Executive’s act of gross negligence or
willful misconduct (including but not limited to any willfully dishonest or
fraudulent act or omission) taken in connection with the performance or
intentional nonperformance of any of Executive’s duties and responsibilities as
an employee or continued neglect of Executive’s duties to the Company (including
its subsidiaries), or (iv) Executive’s continued failure to provide the
Transition Duties after there has been delivered to Executive a written demand
for performance from the Company that describes the basis for its belief that
Executive has not performed the Transition Duties and Executive fails to cure
such failure to the Company’s reasonable satisfaction, if such act or omission
is reasonably capable of being cured, no later than five (5) business days
following delivery of such written demand.

 

(i)            Termination for Cause; Voluntary Termination. For the avoidance
of doubt, in the event Executive’s employment with the Company is terminated by
the Company for Cause, by Executive for any reason, on account of death or on
account of

 

3

--------------------------------------------------------------------------------


 

permanent disability, in each case, prior to March 21, 2013, then Executive
shall not be entitled to the payments and benefits provided under this
Section 4.

 

5.             Full Payment. Executive acknowledges that the payment and
arrangements herein shall constitute full and complete satisfaction of any and
all amounts properly due and owing to Executive as a result of her employment
with the Company and the termination thereof.

 

6.             Executive’s Release of the Company. Executive understands that by
agreeing to the release provided by this Section 6, Executive is agreeing not to
sue, or otherwise file any claim against, the Company or any of its employees or
other agents for any reason whatsoever based on anything that has occurred as of
the date Executive signs this Agreement.

 

(a)           On behalf of Executive and Executive’s heirs and assigns,
Executive hereby releases and forever discharges the “Releasees” hereunder,
consisting of the Company, and each of its owners, affiliates, divisions,
predecessors, successors, assigns, agents, directors, officers, partners,
employees, and insurers, and all persons acting by, through, under or in concert
with them, or any of them, of and from any and all manner of action or actions,
cause or causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liability, claims, demands, damages, loss, cost or
expense, of any nature whatsoever, known or unknown, fixed or contingent
(hereinafter called “Claims”), which Executive now has or may hereafter have
against the Releasees, or any of them, by reason of any matter, cause, or thing
whatsoever from the beginning of time to the date hereof, including, without
limiting the generality of the foregoing, any Claims arising out of, based upon,
or relating to Executive’s hire, employment, remuneration or resignation by the
Releasees, or any of them, including any Claims arising under Title VII of the
Civil Rights Act of 1964, as amended; the Equal Pay Act, as amended; the Fair
Labor Standards Act, as amended; the Employee Retirement Income Security Act;
the Civil Rights Act; the Family and Medical Leave Act; the Americans with
Disabilities Act; the False Claims Act; the Worker Adjustment and Retraining
Notification Act; the Sarbanes-Oxley Act; any other local, state or federal law
governing discrimination in employment and/or the payment of wages and benefits
including, without limitation, the California Fair Employment and Housing Act,
the California Family Rights Act and the California Labor Code; Claims for
breach of contract; Claims arising in tort, including, without limitation,
Claims of wrongful dismissal or discharge, discrimination, harassment,
retaliation, fraud, misrepresentation, defamation, libel, infliction of
emotional distress, violation of public policy, and/or breach of the implied
covenant of good faith and fair dealing; and Claims for damages or other
remedies of any sort, including, without limitation, compensatory damages,
punitive damages, injunctive relief and attorney’s fees.

 

(b)           Notwithstanding the generality of the foregoing, Executive does
not release the following claims:

 

(i)            Claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law;

 

(ii)           Claims for workers’ compensation insurance benefits under the
terms of any worker’s compensation insurance policy or fund of the Company;

 

(iii)          Claims to continued participation in certain of the Company’s
group benefit plans pursuant to the terms and conditions of COBRA;

 

4

--------------------------------------------------------------------------------


 

(iv)          Claims to any benefit entitlements vested as the date of
Executive’s employment termination, pursuant to written terms of any Company
employee benefit plan;

 

(v)           Claims for indemnification under the Company’s By-laws, California
Labor Code Section 2802 or any other applicable law; and

 

(vi)          Executive’s right to bring to the attention of the Equal
Employment Opportunity Commission claims of discrimination; provided, however,
that Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment.

 

(c)           EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS
FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

 

BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

 

7.             Non-Disparagement, Transition, Transfer of Company Property and
Limitations on Service. Executive further agrees that:

 

(a)           Non-Disparagement. Executive agrees that she shall not disparage,
criticize or defame the Company, its affiliates and their respective affiliates,
directors, officers, agents, partners, shareholders or employees, either
publicly or privately. The Company agrees, on behalf of its affiliates and its
directors and officers, that it shall not disparage, criticize or defame the
Executive, either publicly or privately. Nothing in this Section 7(a) shall have
application to any evidence or testimony required by any court, arbitrator or
government agency.

 

(b)           Transition. Each of the Company and the Executive shall use their
respective reasonable efforts to cooperate with each other in good faith to
facilitate a smooth transition of Executive’s duties to other executive(s) of
the Company.

 

(c)           Transfer of Company Property. On or before the Termination Date,
Executive shall turn over to the Company all files, memoranda, records, and
other documents, and any other physical or personal property which are the
property of the Company and which she had in her possession, custody or control
at the time she signed this Agreement.

 

8.             Executive Representations. Executive warrants and represents that
(a) she has not filed or authorized the filing of any complaints, charges or
lawsuits against the Company or

 

5

--------------------------------------------------------------------------------


 

any affiliate of the Company with any governmental agency or court, and that if,
unbeknownst to Executive, such a complaint, charge or lawsuit has been filed on
her behalf,she will immediately cause it to be withdrawn and dismissed, (b) she
has reported all hours worked as of the date of this Agreement and has been paid
all compensation, wages, bonuses, commissions, and/or benefits to which she may
be entitled and no other compensation, wages, bonuses, commissions and/or
benefits are due to her, except as provided in this Agreement, (c) she has no
known workplace injuries or occupational diseases and has been provided and/or
has not been denied any leave requested under the Family and Medical Leave Act
or any similar state law, (d) the execution, delivery and performance of this
Agreement by the Executive does not and will not conflict with, breach, violate
or cause a default under any agreement, contract or instrument to which the
Executive is a party or any judgment, order or decree to which the Executive is
subject, and (e) upon the execution and delivery of this Agreement by the
Company and the Executive, this Agreement will be a valid and binding obligation
of the Executive, enforceable in accordance with its terms.

 

9.             No Assignment. Executive warrants and represents that no portion
of any of the matters released herein, and no portion of any recovery or
settlement to which Executive might be entitled, has been assigned or
transferred to any other person, firm or corporation not a party to this
Agreement, in any manner, including by way of subrogation or operation of law or
otherwise. If any claim, action, demand or suit should be made or instituted
against the Company or any affiliate of the Company because of any actual
assignment, subrogation or transfer by Executive, Executive agrees to indemnify
and hold harmless the Company or any affiliate of the Company against such
claim, action, suit or demand, including necessary expenses of investigation,
attorneys’ fees and costs.

 

10.          Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of California or, where applicable, United States federal law, in each
case, without regard to any conflicts of laws provisions or those of any state
other than California.

 

11.          Miscellaneous. This Agreement and the General Release of Claims
attached as Exhibit A hereto constitute the entire agreement between the parties
with regard to the subject matter hereof. The Company and Executive acknowledge
that the termination of the Executive’s employment with the Company is intended
to constitute an involuntary separation from service for the purposes of
Section 409A of the Code, and the related Department of Treasury regulations.
Executive acknowledges that there are no other agreements, written, oral or
implied, and that she may not rely on any prior negotiations, discussions,
representations or agreements. This Agreement may be modified only in writing,
and such writing must be signed by Executive and the President and Chief
Executive Officer of the Company and recited that it is intended to modify this
Agreement. This Agreement may be executed in separate counterparts, each of
which is deemed to be an original and all of which taken together constitute one
and the same agreement.

 

12.          Maintaining Confidential Information. Executive reaffirms her
obligations under her Employee Confidential Information and Invention Assignment
Agreement executed on February 19, 2004 (the “Confidentiality Agreement”).
Executive acknowledges and agrees that the payments provided in Section 4 shall
be subject to Executive’s continued compliance with Executive’s obligations
under the Confidentiality Agreement.

 

13.          Executive’s Cooperation. After the Termination Date, Executive
shall cooperate with the Company and its affiliates, upon the Company’s
reasonable request, with respect to any internal investigation or
administrative, regulatory or judicial proceeding involving

 

6

--------------------------------------------------------------------------------


 

matters within the scope of Executive’s duties and responsibilities to the
Company during her employment with the Company (including, without limitation,
Executive being available to the Company upon reasonable notice for interviews
and factual investigations, appearing at the Company’s reasonable request to
give testimony without requiring service of a subpoena or other legal process,
and turning over to the Company all relevant Company documents which are or may
have come into Executive’s possession during her employment); provided, however,
that any such request by the Company shall not be unduly burdensome or interfere
with Executive’s personal schedule or ability to engage in gainful employment.

 

(Signature page(s) follow)

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Transition and Separation
Agreement to be duly executed and delivered as of the date indicated next to
their respective signatures below.

 

DATED: October 10, 2012

 

 

/s/ Roxanne Oulman

 

Roxanne Oulman

 

 

 

 

 

THORATEC CORPORATION

DATED: October 10, 2012

 

 

 

 

 

 

 

By:

/s/ Gerhard F. Burbach

 

 

Gerhard F. Burbach

 

 

President and Chief Executive Officer

 

S-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE OF CLAIMS

 

This General Release of Claims (“Release”) is entered into as of
                                     , 2013, between Roxanne Oulman (the
“Executive”) and Thoratec Corporation, a California corporation (the “Company”)
(collectively referred to herein as the “Parties”), effective eight days after
Executive’s signature hereto (the “Effective Date”), unless Executive revokes
her acceptance of this Release as provided in Paragraph 1(c), below.

 

1.             Executive’s Release of the Company. Executive understands that by
agreeing to this Release, Executive is agreeing not to sue, or otherwise file
any claim against, the Company or any of its employees or other agents for any
reason whatsoever based on anything that has occurred as of the date Executive
signs this Release.

 

(a)           On behalf of Executive and Executive’s heirs and assigns,
Executive hereby releases and forever discharges the “Releasees” hereunder,
consisting of the Company, and each of its owners, affiliates, divisions,
predecessors, successors, assigns, agents, directors, officers, partners,
employees, and insurers, and all persons acting by, through, under or in concert
with them, or any of them, of and from any and all manner of action or actions,
cause or causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liability, claims, demands, damages, loss, cost or
expense, of any nature whatsoever, known or unknown, fixed or contingent
(hereinafter called “Claims”), which Executive now has or may hereafter have
against the Releasees, or any of them, by reason of any matter, cause, or thing
whatsoever from the beginning of time to the date hereof, including, without
limiting the generality of the foregoing, any Claims arising out of, based upon,
or relating to Executive’s hire, employment, remuneration or resignation by the
Releasees, or any of them, including any Claims arising under Title VII of the
Civil Rights Act of 1964, as amended; the Age Discrimination in Employment Act,
as amended; the Equal Pay Act, as amended; the Fair Labor Standards Act, as
amended; the Employee Retirement Income Security Act; the Civil Rights Act; the
Family and Medical Leave Act; the Americans with Disabilities Act; the False
Claims Act; the Worker Adjustment and Retraining Notification Act; the
Sarbanes-Oxley Act; any other local, state or federal law governing
discrimination in employment and/or the payment of wages and benefits including,
without limitation, the California Fair Employment and Housing Act, the
California Family Rights Act and the California Labor Code; Claims for breach of
contract; Claims arising in tort, including, without limitation, Claims of
wrongful dismissal or discharge, discrimination, harassment, retaliation, fraud,
misrepresentation, defamation, libel, infliction of emotional distress,
violation of public policy, and/or breach of the implied covenant of good faith
and fair dealing; and Claims for damages or other remedies of any sort,
including, without limitation, compensatory damages, punitive damages,
injunctive relief and attorney’s fees.

 

(b)           Notwithstanding the generality of the foregoing, Executive does
not release the following claims:

 

(i)            Claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law;

 

(ii)           Claims for workers’ compensation insurance benefits under the
terms of any worker’s compensation insurance policy or fund of the Company;

 

A-1

--------------------------------------------------------------------------------


 

(iii)          Claims to continued participation in certain of the Company’s
group benefit plans pursuant to the terms and conditions of COBRA;

 

(iv)          Claims to any benefit entitlements vested as the date of
Executive’s employment termination, pursuant to written terms of any Company
employee benefit plan;

 

(v)           Claims for indemnification under the Company’s By-laws, California
Labor Code Section 2802 or any other applicable law; and

 

(vi)          Executive’s right to bring to the attention of the Equal
Employment Opportunity Commission claims of discrimination; provided, however,
that Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment.

 

(c)           In accordance with the Older Workers Benefit Protection Act of
1990, Executive has been advised of the following:

 

(i)            Executive has the right to consult with an attorney before
signing this Release;

 

(ii)           Executive has been given at least twenty-one (21) days to
consider this Release;

 

(iii)          Executive has seven (7) days after signing this Release to revoke
it, and Executive will not receive the severance benefits provided by Section 4
of that certain Transition and Separation Agreement entered into between the
Parties as of October 10, 2012 (the “Transition and Separation Agreement”)
unless and until such seven (7) day period has expired. If Executive wishes to
revoke this Release, Executive must deliver notice of Executive’s revocation in
writing, no later than 5:00 p.m. on the 7th day following Executive’s execution
of this Release to Glen Sunnergren, Vice President, Human Resources, 6035
Stoneridge Drive, Pleasanton, California 94588, fax: (925) 738-0074.

 

(d)           EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS
FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

 

BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

 

2.             Executive Representations. Executive represents and warrants
that:

 

A-2

--------------------------------------------------------------------------------


 

(a)           Executive has returned to the Company all Company property in
Executive’s possession;

 

(b)           Executive is not owed wages, commissions, bonuses or other
compensation, other than wages through the Termination Date (as defined in the
Transition and Separation Agreement) and any accrued, unused vacation earned
through such date, and any payments that become due under Section 4(a) of the
Transition and Separation Agreement;

 

(c)           During the course of Executive’s employment Executive did not
sustain any injuries for which Executive might be entitled to compensation
pursuant to worker’s compensation law or Executive has disclosed any injuries of
which she is currently, reasonably aware for which she might be entitled to
compensation pursuant to worker’s compensation law;

 

(d)           From the date Executive executed the Transition and Separation
Agreement through the date Executive executes this Release, Executive has not
made any disparaging comments about the Company, nor will Executive do so in the
future; and

 

(e)           Executive has not initiated any adversarial proceedings of any
kind against the Company or against any other person or entity released herein,
nor will Executive do so in the future, except as specifically allowed by this
Release.

 

3.             Maintaining Confidential Information. Executive reaffirms her
obligations under her Employee Confidential Information and Invention Assignment
Agreement executed on December 29, 2006 (the “Confidentiality Agreement”).
Executive acknowledges and agrees that the payments provided in Section 4 of the
Transition and Separation Agreement shall be subject to Executive’s continued
compliance with Executive’s obligations under the Confidentiality Agreement.

 

4.             Cooperation With the Company. Executive reaffirms her obligations
to cooperate with the Company pursuant to Section 13 of the Transition and
Separation Agreement.

 

5.             Severability. The provisions of this Release are severable. If
any provision is held to be invalid or unenforceable, it shall not affect the
validity or enforceability of any other provision.

 

6.             Choice of Law. This Release shall in all respects be governed and
construed in accordance with the laws of the State of California, including all
matters of construction, validity and performance, without regard to conflicts
of law principles.

 

7.             Integration Clause. This Release and the Transition and
Separation Agreement contain the Parties’ entire agreement with regard to the
transition and separation of Executive’s employment, and supersede and replace
any prior agreements as to those matters, whether oral or written, including
without limitation the Separation Benefits Agreement between Executive and the
Company dated June 10, 2011. This Release may not be changed or modified, in
whole or in part, except by an instrument in writing signed by Executive and the
President and Chief Executive Officer of the Company.

 

A-3

--------------------------------------------------------------------------------


 

8.             Execution in Counterparts. This Release may be executed in
counterparts with the same force and effectiveness as though executed in a
single document. Facsimile signatures shall have the same force and
effectiveness as original signatures.

 

9.             Intent to be Bound. The Parties have carefully read this Release
in its entirety; fully understand and agree to its terms and provisions; and
intend and agree that it is final and binding on all Parties.

 

(Signature page(s) follow)

 

A-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing on the dates shown below.

 

EXECUTIVE

 

THORATEC CORPORATION

 

 

 

 

 

 

 

 

 

Roxanne Oulman

 

By: Gerhard F. Burbach

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

Date:

 

 

Date:

 

 

A-5

--------------------------------------------------------------------------------
